Citation Nr: 0940949	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-34 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.

2.  Entitlement to service connection for right lower 
extremity sciatica, claimed as secondary to diabetes 
mellitus.  

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied entitlement to 
service connection for diabetes mellitus, right lower 
extremity sciatica, and erectile dysfunction.  

In June 2007, the Veteran and his wife testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  

This appeal was previously before the Board in December 2007, 
at which time the appeal was remanded for additional 
evidentiary development.  All requested development has been 
conducted and the appeal has been returned to the Board to 
adjudication.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from 
December 1968 to July 1970; therefore, his exposure to 
herbicides during service is presumed.  

2.  The Veteran was diagnosed with diabetes mellitus in 
December 2004.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is etiologically related to his active military 
service, including exposure to herbicides.  

4.  The competent and probative evidence of record 
preponderates in support of a finding that the Veteran's 
diabetes mellitus is related to the use of steroids for a 
non-service-connected disability.  

5.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has right lower extremity sciatica that is due to any 
incident or event in military service, or aggravated by, 
proximately due to, or the result of a service-connected 
disability.

6.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has erectile dysfunction that is due to any incident or event 
in military service, or aggravated by, proximately due to, or 
the result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed that diabetes mellitus was 
incurred during service, to include as a result of exposure 
to herbicides during military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

2.  Right lower extremity sciatica was not incurred in or 
aggravated by active military service, to include aggravated 
by, proximately due to, or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2009).

3.  Erectile dysfunction was not incurred in or aggravated by 
active military service, to include aggravated by, 
proximately due to, or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the Veteran in February 2005 and April 2006 that 
fully addressed all required notice elements.  The letters 
informed the Veteran of what evidence was required to 
substantiate his claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The April 2006 
letter also informed the Veteran of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

Although the duty to notify was not satisfied until after the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of the notice.  The 
Veteran was advised of his opportunities to submit additional 
evidence in support of his claims throughout the pendency of 
this appeal, including after the issuance of the September 
2006 SOC, which provided him with an additional 60 days to 
submit more evidence.  Thus, the Board finds the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  The Board notes that the AOJ also 
readjudicated the case by way of the September 2006 SOC and 
June 2009 SSOC after complete notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims.  The RO has 
obtained VA outpatient treatment records dated from February 
1974 to July 2007.  The Veteran was afforded a VA examination 
in March 2005, and VA obtained an additional medical opinion 
in May 2009.  Significantly, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Diabetes Mellitus

The Veteran is seeking entitlement to service connection for 
diabetes mellitus as secondary to herbicide exposure.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, when "all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

Service connection may also be granted on a presumptive basis 
for certain disorders, including diabetes mellitus, which are 
manifested to a compensable degree at any time after service 
in a veteran who had active military, naval, or air service 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

Notwithstanding the foregoing, the Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).

In this case, the service department has verified that the 
Veteran served in the Republic of Vietnam from December 22, 
1968 to July 12, 1970.  There is no affirmative evidence 
showing the Veteran was not exposed to herbicides during his 
service in Vietnam; therefore, his exposure to herbicides is 
presumed.  

Review of the record reveals the Veteran has been diagnosed 
with diabetes mellitus, which is one of the disabilities for 
which presumptive connection is available based upon 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, 
after careful review of the evidence of record, the Board 
finds preponderance of the evidence is against the grant of 
service connection for diabetes mellitus as there is 
affirmative evidence of record that establishes that the 
Veteran's diabetes mellitus was not incurred during service.  

At the June 2007 Travel Board hearing, the Veteran testified 
that he was first diagnosed with diabetes mellitus in the 
1990s.  See Travel Board transcript, p. 4.  The Veteran also 
testified that he has received all of his treatment from the 
VA Medical Center in Gainesville, Florida beginning in the 
1990s.  See Travel Board transcript, p. 12.  

The evidentiary record contains VA outpatient treatment 
records dated from February 1974 to July 2007, and the 
evidence shows that diabetes mellitus was first diagnosed in 
December 2004.  

Review of the record reveals the Veteran presented for 
treatment in December 2004 complaining of polydipsia, 
polyuria, blurred vision, headache, and thirst, with a 
medical history of sarcoidosis treated with Prednisone for 
two months.  On examination, the Veteran's blood sugar was 
significantly elevated at 732 and 348, and he was diagnosed 
with hyperglycemia.  See December 2004 VA outpatient 
treatment record.  In January 2005, the Veteran presented for 
treatment of sarcoidosis and he reported that he had 
developed diabetes from Prednisone.  Subsequent treatment 
records contain the diagnosis of steroid-induced diabetes.  

In March 2005, the Veteran was afforded a VA examination in 
conjunction with this claim.  After examining the Veteran and 
reviewing the claims file, the VA examiner determined that 
the Veteran's current diabetes mellitus is steroid-induced.  
In making this determination, the VA examiner explained that 
there is no evidence of diabetes mellitus prior to the time 
when the Veteran was started on Prednisone therapy to treat 
sarcoidosis in 1993.  The VA examiner also noted that the 
Veteran's pulmonary physician reports "steroid-induced 
diabetes" in a January 2005 treatment record and that the 
pulmonary physician's statement, in January 2005, that the 
Veteran is unable to tolerate prednisone is supported by the 
evidence showing that he has required downward titration of 
the Prednisone dose.  

In May 2009, the physician who conducted the March 2005 VA 
examination reviewed the Veteran's claims file a second time 
and found no evidence to support a change in her previous 
conclusion.  The March 2005 VA examiner reiterated that the 
Veteran's diabetes is most likely caused by or a result of 
steroids.  See May 2009 VA medical opinion report.  

A second VA physician, Dr. K.F., also reviewed the claims 
file and determined that it is more likely than not that the 
Veteran's diabetes was caused by or a result of the use of 
steroids.  Dr. K.F. noted that the Veteran was prescribed 
Prednisone in December 2003.  She also noted that evidence 
prior to September 2002 is negative for elevated blood sugar 
or a diagnosis of diabetes and that the first elevated 
glucose reading was noted in August 2004.  Dr. K.F. also 
noted that there is no objective clinical evidence of 
diabetes prior to steroid administration, that steroid use is 
a known cause of hyperglycemia and diabetes, and that 
diabetes had its onset after the initiation of steroid 
medication.  See May 2009 VA medical opinion report.  

Despite the medical evidence showing the Veteran's diabetes 
is related to the use of steroids, the Veteran and his 
representative argue that service connection should be 
presumed for diabetes mellitus based on herbicide exposure.  
The Veteran and his representative rely on a May 2006 medical 
record wherein J.G.B., ARNP, stated that "it cannot be said 
with any scientific certainty that the development of 
diabetes mellitus type II was not related to Agent Orange 
exposure in Vietnam."  The Veteran and his representative 
also argue that his sarcoidosis may have been misdiagnosed as 
medical literature indicates that sarcoidosis often mimics 
diabetes and has the same effects on the eyes, liver, and 
heart.  In this regard, they also argue that the Veteran's 
blood sugar was not checked from December 2003 to December 
2004.  

In evaluating the ultimate merit of this claim, the Board 
notes that conclusive evidence that diabetes mellitus was not 
incurred during service is not required to rebut the 
presumption of service incurrence.  Instead, there must be 
credible, sound medical reasoning in light of all evidence of 
record to support a conclusion that the disease was not 
incurred during service.  See 38 C.F.R. § 3.307(d).  In this 
case, the Board believes this standard has been met.  

Review of the record reveals the Veteran was diagnosed with 
sarcoidosis following a lung biopsy which revealed granulomas 
consistent with sarcoidosis.  See Liver Biopsy reports dated 
February 2004 and May 2005.  There is no indication that 
medical professionals questioned whether the Veteran's 
condition was diabetes mellitus as opposed to sarcoidosis, 
and the Veteran was placed on Prednisone to treat his 
progressing pulmonary symptoms.  See VA outpatient treatment 
records dated from September to December 2003.  The Board 
also notes the evidentiary record contains blood sugar 
(glucose) and glycated hemoglobin (A1C) tests dated as early 
as September 2002, and blood sugar levels indicative of 
diabetes were not shown until December 2004.  Indeed, the 
Veteran's blood sugar was 732 and 348 when he presented for 
treatment in December 2004, whereas his blood sugar ranged 
from 95 to 110 prior to December 2004.  See VA outpatient 
treatment records dated September 2002, March 2003, April 
2003, and September 2003.  In fact, one physician 
specifically noted that the Veteran's individual glucoses did 
not reach diagnostic levels until December, although there 
was evidence of "prediabetes" prior to that time.  See 
February 2005 VA outpatient treatment record.  

The Board considers the opinions provided by VA physicians in 
March 2005 and May 2009 to be the most competent and 
probative evidence of record.  The medical opinions are based 
upon a complete review of the claims file and the physicians 
provided a complete rationale based on the facts of this case 
in support of their conclusion that the Veteran's diabetes is 
related to the use of steroids.  In this context, the Board 
also finds probative that the medical professionals who 
treated the Veteran for sarcoidosis and diabetes noted his 
Vietnam service but characterized his diabetes as steroid-
induced.  See, e.g., February 2005 VA outpatient treatment 
record.  

In sum, the Board finds there is affirmative evidence of 
record to rebut the presumption that the Veteran's diabetes 
mellitus was incurred during service.  While the Veteran 
served in Vietnam and has been diagnosed with diabetes, the 
most competent and probative evidence supports a finding that 
the Veteran's diabetes is related to the use of steroids for 
sarcoidosis.  Therefore, the Board finds the presumption of 
service incurrence has been rebutted and service connection 
for diabetes mellitus is not warranted on a presumptive basis 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6).  

The Board has considered whether the Veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
However, the Veteran's service treatment records are negative 
for any complaints, treatment, or findings related to 
diabetes mellitus, and the first time he is shown to have 
diabetes mellitus or significantly elevated blood sugar is in 
December 2004, which is more than 30 years after he was 
separated from service.  In addition, there is no medical 
evidence of record that relates the Veteran's diabetes 
mellitus with his military service in general, or his 
exposure to herbicides specifically.  

The only evidence that relates the Veteran's diabetes 
mellitus to his military service is the Veteran's own 
statements.  While lay statements may be competent with 
regard to lay observable events, disabilities, or symptoms, 
the Board finds that the determination regarding whether the 
Veteran's diabetes mellitus is related to herbicide exposure 
or the use of steroids requires a professional medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  As noted, the most competent and probative medical 
evidence of record establishes that the Veteran's diabetes is 
related to the use of steroids for a non-service-connected 
disability.  Therefore, the Board finds service connection 
for diabetes mellitus is not warranted on a direct basis or 
on a presumptive basis as a chronic disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a)(3).

In summary, the Board finds that, while the Veteran served in 
Vietnam during the Vietnam era and has been diagnosed with 
diabetes mellitus, there is affirmative evidence of record 
which establishes that the Veteran's diabetes mellitus is 
related to the use of steroids.  There is no competent 
medical evidence of record relating the Veteran's diabetes 
mellitus to his military service, and diabetes mellitus was 
not shown until more than 30 years after service.  Therefore, 
based upon the reasons and bases set forth above, the Board 
finds the preponderance of the competent and probative 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus, claimed as due to herbicide 
exposure, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

Secondary Service Connection

In general, service connection may be granted if the evidence 
establishes that the Veteran's claimed disability was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).

The Veteran filed his claim in January 2005.  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In this 
instance, the Veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation. The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically, in terms of 
establishing a baseline level of disability for the non-
service-connected condition prior to the aggravation. Because 
the new law appears more restrictive than the old, and 
because the Veteran's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

The Veteran is seeking entitlement to service connection for 
right lower extremity sciatica and erectile dysfunction as 
secondary to diabetes mellitus.  Due to the similar 
disposition of the issues, the Board will address them in a 
common discussion.

Review of the evidence shows the Veteran has been diagnosed 
with sciatica, with right foot weakness.  See February 2003 
VA outpatient treatment record.  The Veteran has also 
complained of erectile dysfunction, for which he was 
prescribed Viagra.  See December 2002 VA outpatient treatment 
record.  However, the Veteran's secondary service connection 
claims are premised upon establishing entitlement to service 
connection for diabetes mellitus.  In light of the Board's 
decision herein denying service connection for diabetes 
mellitus, entitlement to service connection for his claimed 
disabilities, as secondary to diabetes mellitus, is not 
warranted.

As noted, service connection has not been established for 
diabetes mellitus and there is no evidence of record which 
suggests that the Veteran's claimed disabilities are related 
to any other disability that was incurred in or aggravated by 
his active military service.  Indeed, the Veteran's sciatica 
has been attributed to his lumbar spine disability, another 
nonservice-connected disorder.  Similarly, there is no 
indication in the record that the Veteran's complaints of 
erectile dysfunction are shown to be related to a service-
related disability.  Therefore, service connection for right 
lower extremity sciatica and erectile dysfunction, claimed as 
secondary to diabetes mellitus, is denied.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.310.

The Board has considered whether service connection may be 
granted under the general legal provisions pertaining to 
direct service connection.  However, the service treatment 
records, including the July 1970 separation examination 
report, are negative for any complaints, treatment, or 
findings related to the claimed disabilities.  In addition, 
there is no competent medical evidence of record which 
suggests or relates any of the Veteran's claimed disabilities 
to his military service.  Therefore, service connection for 
the claimed disabilities is not warranted on a direct basis.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for right lower extremity 
sciatica and erectile dysfunction, claimed as secondary to 
diabetes mellitus.  Entitlement to service connection for 
diabetes mellitus has not been granted and there is no 
evidence of record which suggests the claimed disabilities 
are otherwise due to any disability that was incurred in or 
aggravated by military service.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.  


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides, is denied.  

Entitlement to service connection for right lower extremity 
sciatica is denied.

Entitlement to service connection for erectile dysfunction is 
denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


